DUCK CREEK PROPERTIES, LLC, A                         No. 61904
                 NEVADA LIMITED LIABILITY
                 COMPANY; CHARLES L. CLAYTON, AN
                 INDIVIDUAL; DALE M. EGGERS, AN
                 INDIVIDUAL; LAWRENCE E. LARSON,
                 AN INDIVIDUAL; AND TERRENCE F.
                 ONO, AN INDIVIDUAL,
                 Appellants,
                 vs.
                 CITY NATIONAL BANK, A NATIONAL
                 BANKING ASSOCIATION, IN ITS
                 CAPACITY AS AN ACQUIRER OF
                 CERTAIN ASSETS AND LIABILITIES
                 OF SUN WEST BANK FROM THE
                 FEDERAL DEPOSIT INSURANCE
                 CORPORATION ACTING AS RECEIVER,
                 Respondent.

                                        ORDER OF AFFIRMANCE

                            These are consolidated appeals from a district court summary
                 judgment in a deficiency and guarantor action and from a post-judgment
                 order awarding attorney fees and costs. Eighth Judicial District Court,
                 Clark County; Elizabeth Goff Gonzalez, Judge.
                            Appellants acknowledge that this court's opinion in
                 Sandpointe Apartments, LLC v. Eighth Judicial District Court, 129 Nev.
                     313 P.3d 849 (2013), confirms the propriety of the order appealed in
                 Docket No. 61328. We decline appellants' invitation to reconsider the
                 Sandpointe decision, and we therefore affirm the district court's summary
                 judgment in Docket No. 61328.
                            Appellants next contend that the district court's award of
                 attorney fees appealed in Docket No. 61723 was unreasonable.
                 Specifically, they contend that the award was too high because the district
                 court awarded fees for (1) the work of two attorneys, (2) tasks that had
SUPREME COURT
        OF
     NEVADA
                                                      2
(D) 1947A    e
                been partially redacted, and (3) tasks that were unnecessary. Having
                considered appellants' arguments and the district court's rejection of these
                same arguments, we conclude that the district court was within its
                discretion in rendering the award that it did.     Brunzell v. Golden Gate
                Nat'l Bank, 85 Nev. 345, 349-50, 455 P.2d 31, 33-34 (1969). Accordingly,
                we affirm the attorney fees award in Docket No. 61723.
                            It is so ORDERED. 1




                                                                 / Ao_dt fresatt
                                                                              n

                                                            Hardesty


                                                                                         , J.
                                                            Douglas




                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Schwartzer & McPherson Law Firm
                      Holland & Hart LLP/Las Vegas
                      Eighth District Court Clerk




                      'Appellants do not raise any arguments that specifically relate to
                the appealed judgment in Docket No. 61904. Because we affirm the
                appealed orders in Docket Nos. 61328 and 61723, we necessarily affirm
                the judgment in Docket No. 61904.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A